Citation Nr: 1312064	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

When the case was last before the Board in June 2011, it was remanded for additional development.  In June 2011 the Board also remanded the issues of entitlement to service connection for a right foot condition and entitlement to service connection for a left foot condition.  Thereafter, in an August 2012 rating decision, service connection for hallux valgus of the feet was granted.  Additionally, in a September 2012 rating decision, service connection for bilateral pes planus was granted.  As this represents a total grant of benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she suffers from hypertension, and that her hypertension first manifested during active service in the form of headaches.  The Veteran notes that although hypertension was not diagnosed in service, the service treatment records document her headaches, and the headaches were a precursor to her hypertension diagnosis.  She also maintains that she was initially diagnosed with hypertension within a year of discharge from service, by a physician who is now deceased, and whose medical records are no longer available.

In June 2011 the Board remanded the Veteran's claim, in part, to obtain records of evaluation and/or treatment from Dr. R.A.J. from Richmond Community Hospital from September 2006 to the present.  The records from Dr. R.A.J., which were subsequently received, contain an April 1993 treatment record which notes that the Veteran was seen for headaches and dizziness.  It was noted that she went to the emergency room at Richmond Memorial Hospital where she was apparently diagnosed as having hypertension.  It was further noted that she was treated and released from the hospital.  Handwritten notes from Dr. R.A.J. dated in April 1993 indicate that the Veteran went to Richmond Memorial Hospital emergency room the night before for headache, dizziness, and nausea.

The claims file does not contain the April 1993 treatment records from Richmond Memorial Hospital emergency room.  Therefore, with the Veteran's assistance, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for hypertension, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each provider identified, to specifically include treatment received in April 1993 at Richmond Memorial Hospital.  After obtaining completed VA Forms 21-4142, the RO/AMC should attempt to obtain all identified pertinent medical records, to include the April 1993 emergency room records from Richmond Memorial Hospital. 

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


